Order entered March 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01460-CR

                              THE STATE OF TEXAS, Appellant

                                                V.

                               GEORGE THOMPSON, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA17-13978-G

                                            ORDER
       Before the Court are appellee’s March 5, 2019 motion for extension of time to file his

brief and Jessica Warren’s March 5, 2019 unopposed motion to withdraw as counsel for

appellee. We GRANT both motions.

       In her motion to withdraw, counsel represents that appellee is now indigent and in need

of appointed counsel. Accordingly, we ORDER the trial court to determine whether appellee is

indigent and entitled to appointment of counsel. In the event the trial court determines appellee

is not indigent and entitled to appointment of counsel, we ORDER the trial court to file findings

of fact to that effect. If the trial court determines appellee is indigent and entitled to appointed

counsel, we ORDER the trial court to appoint new counsel to represent appellee on appeal.
         We ORDER the trial court to transmit to this Court, within FIFTEEN DAYS of the date

of this order, a supplemental clerk’s record containing either its findings of fact showing appellee

is not entitled to appointed counsel or else the order appointing new counsel.

         We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal when we receive the supplemental clerk’s record or at such other time as the

Court deems appropriate. Upon reinstatement, the Court will set a new due date for appellee’s

brief.

                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE




                                                –2–